Citation Nr: 1315676	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-37 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, Type II, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO denied the Veteran's increased rating claim.  In June 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2007,  and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.  

The Veteran died in January 2010.  Thereafter, in March 2010, the appellant (his daughter) filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534).  The Veterans' Benefits Improvement Act of 2008 (Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)) allows an eligible person to process to completion any claims pending when a Veteran dies (on or after October 10, 2008) if such request for substitution is filed not later than one year after the date of the death.  38 U.S.C.A. § 5121A (West 2002).  Here, the appellant filed a VA Form 21-534 within the applicable time frame, and the RO accepted that filing as both a claim for accrued benefits and a substitution request.  As the RO determined, in December 2012 ,that the appellant is a proper substitute claimant, the Veteran's appeal is continued.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  Thereafter, in March 2013, the RO issued a supplemental SOC (SSOC) on the matter of an increased rating for accrued benefits purposes. 

As regards the Board's characterization of the appeal as involving a claim for a higher initial rating, the Board notes that the RO issued a June 2003 rating decision granting service connection for diabetes mellitus.  Although the Veteran did not file an NOD with respect to the initial rating assigned, new and pertinent evidence (records of VA treatment for diabetes) was added to the claims file in August 2003.  Subsequently, in a later August 2003 letter, the RO advised the Veteran that it was "working on [the] claim for increase for service connected compensation benefits for: diabetes mellitus."  However, the RO did not actually adjudicate the matter of the Veteran's entitlement to a higher rating until after he later filed a December 2006 claim for increase.  Inasmuch as the evidence added to the claims file in August 2003 was relevant and was received within one year of the RO's June 2003 decision, but not considered, that rating action did not become final.  See 38 C.F.R. § 3.156(b) (2012) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F. 3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Accordingly, the Board has characterized the claim as one for a higher rating following the award of is claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

For the reasons expressed below, the matter on appeal is being remanded to the RO. VA will notify the appellant when further action, on her part, is required.


REMAND

In the Veteran's December 2007 substantive appeal (VA Form 9), he requested a hearing before the Board to be held at his local RO (Travel Board Hearing).  Although the Veteran also requested, and subsequently failed to appear for, a hearing before a Decision Review Officer (DRO), his request plainly indicates that he was not requesting to see a DRO in lieu of a hearing before the Board: "I would prefer to meet with the Decision Review Officer (DRO) before meeting with the BVA."  His request for a Travel Board hearing was never withdrawn.  

As noted, since the Veteran's death, the appellant has been substituted for the Veteran as the claimant in this case.  Nonetheless, the Travel Board hearing request remains outstanding.  

An appellant is entitled to a hearing as a matter of right.  See 38 C.F.R. § 20.700 (2012); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Schedule the appellant for a Travel Board hearing at the earliest, available opportunity, in accordance with the outstanding request.  Notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  

2.  If the appellant does not desire a Board hearing, a clear, signed writing to that effect should be associated with the claims file.

3.  Return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


